— Motion for reargument denied, without costs. Motion for permission to appeal to the Court of Appeals granted, without costs. Findings of fact were affirmed by this court. Pursuant to CPLR 5713, this court certifies that the following question of law, decisive of the correctness of its determination, has arisen, which in its opinion ought to be reviewed by the Court of Appeals: “Did the court err, as a matter of law, in affirming Special Term’s order which denied defendant’s motion for summary judgment?” Sweeney, J. P., Kane, Mikoll, Yesawich, Jr., and Levine, JJ., concur.